[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                May 8, 2008
                              No. 07-13253                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 06-00352-CR-VEH-VEO

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JORGE ZAMORA,
a.k.a. Nono,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                                (May 8, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     A Northern District of Alabama jury convicted Jorge Zamora on three
counts of a multi-count indictment: Count One, conspiracy to possess with intent to

distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§

846 and 841(b)(1)(A); Count Eight, distribution of 50 grams or more of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1); and Count Nine,

possession with intent to distribute 500 grams or more of methamphetamine, in

violation of 21 U.S.C. § 841(a)(1).1 The district court sentenced Zamora on each

count to concurrent prison sentences of 235 months. The sentences were at the low

end of the Guidelines sentence range, which called for a prison term of 235 to 293

months for an offense level of 38 and a category I criminal history. Zamora now

appeals his sentences.

       At trial, Zamora testified in his own defense. In determining his sentence

range under the Guidelines, the district court enhanced his base offense level by

two levels under U.S.S.G. § 3C1.1, obstruction of justice, finding that Zamora’s

testimony constituted perjury. Zamora contends that the court clearly erred in

making that finding.

       An obstruction of justice enhancement is appropriate if “the defendant

willfully obstructed . . . the administration of justice during the course of the

investigation, prosecution, or sentencing of the instant offense of conviction.”


       1
         Five others were indicted along with Zamora. Three of them were Government
witnesses against him.

                                            2
U.S.S.G. § 3C1.1. Obstructive conduct includes the commission of perjury. Id.,

comment. (n.4(b)). Perjury occurs when a witness, testifying under oath, gives

false testimony concerning a material matter with the willful intent to provide false

testimony, rather than as a result of confusion, mistake, or faulty memory. United

States v. Dunnigan, 507 U.S. 87, 94, 113 S. Ct. 1111, 1116, 122 L. Ed. 2d 445

(1993). Material matters include those that “would tend to influence or affect the

issue under determination.” U.S.S.G. § 3C1.1, comment. (n.4(b)).

      “[I]f a defendant objects to a sentence enhancement resulting from [his] trial

testimony, a district court must review the evidence and make independent findings

to establish a willful impediment to or obstruction of justice.” Dunnigan, 507 U.S.

at 95, 113 S.Ct. at 1117. Although the district court should make specific findings

regarding perjury, a general independent finding of perjury is sufficient if the

record demonstrates all the factual predicates of perjury. United States v. Dobbs,

11 F.3d 152, 155 (11th Cir. 1994) (applying Dunnigan).

      Here, the district court’s general finding of that Zamora had committed

perjury was sufficient to support the enhancement because it was an independent

finding and all the factual predicates of perjury were present. Specifically,

Zamora’s testimony directly contradicted the testimony of several co-defendants.

Zamora willfully gave false testimony under oath regarding material matters.

      AFFIRMED.

                                           3